Title: To George Washington from Major General Israel Putnam, 13 May 1777
From: Putnam, Israel
To: Washington, George



Dear Genl,
Princeton [N.J.] 13th May 1777

There arrived here Yesterday about 1000 Men—The Maryland Detachments, of which I have yet no Return, but suppose about 600, I shall detain at this Place, agreeable to your Instructions—The Detachment of 9th P[ennsylvania] B[attalion] under Majr Smith I have ordered to march immediately to Bont [Bound] Brook—Since the 10th Inst. have passed thro’ this Place about 400 Virginians in different Detachments and Majr Ottendorf with a Part of his Indept Corps.
I Sent a Waggon to Philada for Tents but could get none, neither Genl Mifflin or his Asst were in Town. I am Sir with the Utmost Esteem your hu. Servt

Israel Putnam


Qurey wil it not do to atack Bromswick in thar weak stat.

